Title: To Thomas Jefferson from Edmond Charles Genet, 4 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 4. xbre. 1793. l’an 2e. de la Repe. fse.

J’ai reçu la lettre que vous m’avés fait l’honneur de m’écrire le 30. du mois dernier. Les mesures que le gouvernement federal a prises pour mettre autant que les lois du pays le permettent les Consuls de la République  à l’abri des insultes des émigrés et réfugiés françois me paroissent satisfaisantes et Je vous prie d’en recevoir mes remerciements. Je vois avec peine que vous n’avés point éxactement compris le sens de mes lettres du 25. 9bre. et du 30. 8bre. Je sais que votre pays est ouvert à tous les hommes pourvu qu’ils y arrivent et qu’ils en sortent paisiblement aussi ne vous aije point proposé comme vous paroissés l’avoir compris d’expulser les aristocrates nombreux qui s’y sont introduits. Je vous ai seulement insinué Mr. plutot comme ami de la liberté que comme Ministre public qu’il seroit peut être utile pour le maintient de vos droits de restreindre la prodigieuse importation de Royalistes d’aristocrates qui a lieu depuis quelque tems et qui n’apportent ici que leur nullité leur orgueil et leur haine pour les gouvernemens Populaires. Je ne vous ai point demandé non plus de vous opposer au départ des réfugiés de St. domingue qui croiroient pouvoir retourner dans la partie fidele de ce département sans s’éxposer à un inconvenient très grave; Mais Je vous ai requis, M., d’empêcher l’éxpédition des batiments qui devoient partir publiquement de vos ports pour se rendre dans deux places rebelles qui ont eu la bassesse de se livrer aux Anglois d’après une convention criminelle faite avec eux dans le mois de fevrier dernier.
Je vous laisse à Juger Mr. Si la trahison a aussi des droits aux faveurs de votre neutralité et si la pudeur et la politique doivent permettre à vos citoyens d’aller alimenter les rebelles de Jeremie et du Mole.
